DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response filed on November 18, 2020 is acknowledged.
Claims 1-14 were pending. Claims 1-2 and 4-14 are being examined on the merits. Claim 3 is canceled.

Response to Arguments
Applicant’s arguments filed November 18, 2020 have been fully considered. 

The following objections and rejections are withdrawn in view of the current 
amendments to the claims or specification, or the cancellation of claims that were subject to the objections or rejections: 

Objections to the Specification
Regarding the objections to the specification, some incorrect citations were provided in the Non-Final Office Action mailed August 19, 2020 for the location of the boxes, however, Applicant did find and correct all the instances of a box substituted for a “ °C”.

Rejection of claims 1-14 under 35 USC 112b, for structure in claim 1 
Rejection of claims 1-14 under 35 USC 112b, for GC content in claim 1
Rejection of claims 11 under 35 USC 112b, for types of probes 
Rejection of claim 3 under 35 under USC 103 over Doria in view of Wang and Zheng

Objections to claim 1
	Applicant argues that the objections to claim 1 should be withdrawn as it has been amended as suggested in the Non-Final Office Action mailed August 19, 2020 (Remarks, p. 9). 
	The Examiner agrees that the amendment to claim addresses the “wherein” objections. The objection related to C/G ratio has been obviated by the amendment changing the structure of that clause. However, Applicant did not address the “surfaces of the metal particles” objection.
	The rejection is withdrawn in part, and maintained in part.

Rejection of claims 1-2 and 6-7 under 35 USC 103 over Doria in view of Wang
	Applicant argues that the rejection of claims 1-2 and 6-7 should be withdrawn as the combination as the ordinary artisan would not combine the references to arrive at the claimed subject matter, in particular current claim 1 which has been amended to incorporate the subject matter of claim 3, now canceled, and to require that the molecular beacon comprise two separate linear strands (Remarks, p. 12). Specifically, Applicant argues that Doria fails to teach a molecular beacon with two separate linear nucleic acid strands that can 
	The Examiner disagrees that Doria does not teach a probe with two separate linear nucleic acid strands and with the additional enumerated limitations, as discussed below in conjunction with the 35 USC 103 rejections.

	Further, Applicant argues that Wang does not cure these deficiencies of Doria (Remarks, p. 13). 
	The Examiner has withdrawn Wang in view of the current amendments to claim 1. 

	Applicant also argues that the teachings of Zheng, which was previously cited against claim 3 but now applies to the current amendments to claim 1, are distinguishable from the instant claimed probe, as Zheng relates to the design of hairpin or stem-loop probes (Remarks, pp. 14-15).
	The Examiner has withdrawn Zheng in view of the current amendments to claim 1.


Rejection of claims 8 and 10-14 under 35 USC 103 over Doria in view of Wang and Yadavalli, and Rejection of claims 4-5 and 9 under 35 USC 103 over Doria in view of Wang and Yadavalli and Chen

	This argument is moot in view of the withdrawal of Wang.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “binds to surfaces of the metal particles” in l. 6 should be “binds to 
the surface of the metal particle”.
	The limitation “two separate linear nucleic strands” in l. 15 should be “two separate nucleic acid strands”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doria (Noble Metal Nanoparticles for Biosensing Applications, Sensors, 12, pp. 1657-1687, 2012), as evidenced by and also in view of Mo (A nanogold-quenched fluorescence duplex probe for homogeneous DNA detection based on strand displacement, Anal. Bioanal. Chem., 389: 493-497, 2007), in view of Li (A new class of homogeneous nucleic acid probes based on specific displacement hybridization, Nucleic Acid Research, 30(2): 1-9, 2002).


	Regarding independent claim 1, Doria teaches …
A probe for detecting and/or treating a virus, the probe comprising: a metal particle (p. 1659, para. 2: “different noble metal nanoparticles, including … gold, silver, platinum, palladium”; p. 1667, para. 4: through p. 1668, para. 1: “noble metal nanoprobes consisting of NPs functionalized with single strand nucleic acid strands”; Fig. 3 shows noble metal nanoparticles made of “Au, Ag, etc.”). While Fig. 3 does not specifically include platinum and palladium as nanoprobe metals, it would be obvious to one of ordinary skill in the art to use the additional metals disclosed on p. 1659 with the probes shown in Fig. 3, particularly since Fig. 3 indicates that metals in addition to Au and Ag may be used.


wherein the anti-target nucleic acid molecule binds to surfaces of the metal particles and comprises a non-target site and a target-specific binding site, wherein the oligo nucleic acid molecule comprises a non-target site, an anti-target nucleic acid molecule-complementary binding site and a fluorescent material (Doria and Mo, as follows …)
Doria, referring to Mo, p. 1668, para. 3: “[a]nother method is to hybridize the dye-labeled ssDNA directly to the nanoprobes and detect specific target DNA sequences based on strand displacement of the fluorescent probe”; 
Mo, scheme 1 teaches an anti-target nucleic acid molecule and an oligo nucleic acid molecule hybridized to one another (left-most structure);
Mo, scheme 1 teaches where the anti-target nucleic acid has a target-specific binding site (2nd structure from the right, which shows the anti-target nucleic acid bound to the target) and a non-target site (Mo, p. 494, left col., para. 3 through right col., para. 1, teaches that the capture strand (i.e., anti-target nucleic acid) can bind to targets with single nucleotide mismatches. The instant specification teaches that non-target sites are nucleic acids that do not complementarily bind to a target (p. 7, ll. 3-4). Thus, the portion of the Mo capture strand that corresponds to the single nucleotide mismatch in the target is a non-target site);


and wherein one or more molecular beacons are bound to the metal particle (p. 1667: “multiplexing capability using two different Raman-dyes labeled gold nanobeacons to … detect the presence of the erbB-2 and ki-67 breast cancer biomarkers; p. 1672, para. 3: “[m]ultiplex approaches … have also been described…. multiple probes in combination … to detect … HSV, … EBV and … CMV”);
wherein the anti-target nucleic acid molecule and the oligo nucleic acid molecule are two separate linear nucleic strands (Doria, referring to Mo, p. 1668, para. 3: “[a]nother method is to hybridize the dye-labeled ssDNA directly to the nanoprobes and detect specific target DNA sequences based on strand displacement of the fluorescent probe”; Mo, scheme 1).

Doria does not teach …

However, Mo teaches this limitation (p. 494, Table 1: teaches the sequence of the anti-target nucleic acid molecule (“Cap (21-mer)”) and shows C at the SNP mismatch, which is the non-target site. Therefore, the non-target site in the anti-target nucleic acid is 100% (1 of 1 nucleotide). In the oligo nucleic acid, the entire molecule is a non-target site. The corresponding molecule in Mo is Siga, a 21 mer, with 11 Gs or Cs, so it has 52% GC content (11 of 21 nucleotides).

	In addition, the claim 1 preamble recites the intended use of “detecting and/or treating a virus”. It would have been obvious to one of ordinary skill in the art to design the suggested probes to be capable of virus detection since Doria specifically teaches using the probes to detect viruses, and suggests that they can be used for other applications, e.g., therapy. One of ordinary skill in the art would have had an expectation of success as Doria does not limit the use of the nanoparticles to any particular type of application.

Doria does not teach …
wherein the probe has a temperature (Tm0) of more than 36°C (Tm0 ≥ 36°C), the temperature (Tm0) being a temperature at which the anti-target nucleic acid molecule and the oligo nucleic acid molecule of 50% of the total molecular beacon are separated from each other; 
1) that is lower than Tm0 (Tm0 > Tm1), the temperature (Tm1) being a temperature at which, when the target-specific binding site of the anti-target nucleic acid molecule is bound to a target, 50% of the total target-specific binding site is separated from the target.
and wherein the probe has a temperature (Tm2) that is lower than Tm0 and Tm1, the temperature (Tm2) being a temperature at which, when the target-specific binding site of the anti-target nucleic acid molecule is bound to a target, 50% of a non-target25 site of the anti-target nucleic acid molecule is separated from a non-target site of the oligo nucleic acid molecule.

	Li also does not explicitly teach these limitations. However, Li does provide a guide regarding how to design molecular beacons for various targets and for various assays (e.g., p. 1, right col., para. 3. In addition, Li specifically teaches optimizing parameters that affect melting temperature, such as length (e.g., p. 3, left col., para. 2 to p. 4, right col., para. 1), and discusses how different melting temperatures impact reaction kinetics (p. 6, right col., paras. 3-4). Therefore, since it is well known in the art how molecular beacon probes are designed, and how melting temperature affects various assay parameters, one of ordinary skill the art would have been able to arrive at the temperatures recited in the instant claim through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05. One of ordinary skill in the art would have had an expectation of success in customizing the probe melting temperatures, as Doria teaches the probe can be customized for the needs of the particular assay.

Regarding claim 2, which depends from claim 1, Doria additionally teaches …
wherein the probe comprises two or more molecular beacons in two or more types, wherein targets of anti-target nucleic acid molecules in the two or more molecular beacons are different from each other (p. 1667: “multiplexing capability using two different Raman-dyes labeled gold nanobeacons to … detect the presence of the erbB-2 and ki-67 breast cancer biomarkers; p. 1672, para. 3: “[m]ultiplex approaches … have also been described…. multiple probes in combination … to detect … HSV, … EBV and … CMV”);
and each of fluorescent materials of oligo nucleic acid molecules in the two or more molecular beacons has a different emission wavelength (p. 1669, para. 2: “more than one dye can also be simultaneously used to develop multiplexing approaches of all the previously described methods by tracing the specific emission of each dye, since the quenching effectiveness of … nanoparticles is widespread across the UV/visible spectra …. multiplex methods for DNA detection … have been described”).

Regarding claim 6, which depends from claim 1, Doria additionally teaches … 
wherein the metal is one or more selected from the group consisting of gold (Au), silver (Ag), platinum (Pt), and palladium (Pd) (p. 1659, para. 2: “different noble metal nanoparticles, including … gold, silver, platinum, palladium”; p. 1667, para. 4: through p. 1668, para. 1: “noble metal nanoprobes consisting of NPs functionalized with single strand nucleic acid strands”; Fig. 3A shows noble metal nanoparticles made of “Au, Ag, etc.”). While Fig. 3A does not specifically include platinum and palladium as nanoprobe metals, it would be obvious to one of ordinary 

	Regarding claim 7, which depends from claim 1, Doria additionally teaches …
wherein the fluorescent material is one or more selected from the group consisting of rhodamine or derivatives thereof, cyanine or derivatives thereof (p. 1666, para. 1: “rhodamine6G dye”; p. 1669, para. 1: Cy3-labeled nucleic acid strands”). While Fig. 3A does not specify the fluorescent dye molecule, it would have been obvious to one of ordinary skill in the art to use these particular dyes with the hairpin probe structure shown in Fig. 3A, given their disclosure elsewhere in Doria, and given that it is well known in the art how to select appropriate fluorescent dyes for various applications.

In view of the foregoing, claims 1-2 and 6-7 are prima facie obvious over Doria, as evidenced Mo, in view of Li.


Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doria (Noble Metal Nanoparticles for Biosensing Applications, Sensors, 12, pp. 1657-1687, 2012), as evidenced by and also in view of Mo (A nanogold-quenched fluorescence duplex probe for homogeneous DNA detection based on strand displacement, Anal. Bioanal. Chem., 389: 493-497, 2007), and in view of Li (A new class of homogeneous nucleic acid probes based on specific Nucleic Acid Research, 30(2): 1-9, 2002) as applied to claim 1 above, and further in view of Yadavalli (Role of metal and metal oxide nanoparticles as diagnostic and therapeutic tools for highly prevalent viral infections, Nanomedicine: NBM, 13:219-220, January 2017).


	Regarding claim 8, which depends from claim 1, Doria does not teach …
wherein the virus is an influenza virus.
However, Yadavalli teaches this limitation (p. 224, right col., para. 4: “[s]tudies on influenza virus”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the probe of Doria plus Li, as discussed above, and to modify it to detect various strains of the influenza virus, as taught by Yadavalli. Doria teaches that probes attached to metal nanoparticles are particularly useful for detecting viral pathogens, but does not specifically teach detecting the influenza virus. Yadavalli teaches detecting the influenza virus. Therefore, one of ordinary skill in the art would have been motivated to modify the Doria plus Li probe to detect the influenza virus, as taught by Yadavalli, to create a highly specific probe for detecting influenza, and would have had an expectation of success, as Doria teaches the probe can be customized for the needs of the particular assay.



A composition for detecting a virus comprising the probe according to claim 1.
However, Yadavalli teaches this limitation (p. 225, left col., para. 4: “[t]he metal enhanced fluorescent sensing platform … used thiazole orange as the fluorescent tag which detected the hemagglutinin protein of the H5N1 virus …. the sensor could be used in a clinical setting, where human serum would be use as the input sample with a detection limit of 3.5 ng/mL, in under 30 minutes”). Also, refer to claim 1 above regarding the disclosures of Doria, Mo and Li as to the probe itself.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the probe of Doria plus Li, as discussed above, and to include it in a composition, as taught by Yadavalli. Doria teaches that probes attached to metal nanoparticles are particularly useful for detecting viral pathogens, and can be incorporated into molecular diagnostics platforms. Therefore, one of ordinary skill in the art would have been motivated to make a composition including the Doria plus Li probe, to create an efficient, high-throughput point-of-care testing platform, and would have had an expectation of success as Doria teaches the utility of the probes for such a purpose.


	Regarding claim 11, which depends from claim 10, Doria additionally teaches …


	Regarding claim 12, which depends from claim 1, Doria does not teach …
A method of treating a viral infection, the method comprising: administering to a virus-infected subject the probe according to claim 1.
However, Yadavalli teaches this limitation (p. 225, right col., para. 1: “[g]old nanoparticles … were used to test the efficacy of the vaccine in a mouse influenza challenge model … gold nanoparticles have shown remarkable success against influenza virus”; p. 226, left col., para. 3: “magnetic particles tagged with specific viral binding agents can be used in high gradient magnetic separation for therapeutic hemofiltration”; p. 227, left col., para. 3: “use of nanoparticles as antivirals”). 

	Regarding claim 13, which depends from claim 12, Doria additionally teaches … 
wherein the probe comprises two or more molecular beacons (p. 1669, para. 2: “more than one dye can also be simultaneously used to develop multiplexing approaches … multiplex methods for DNA detection … have been described”).

	Regarding claim 14, which depends from claim 1, Doria does not teach …

However, Yadavalli teaches this limitation (p. 225, left col., para. 4: “[t]he metal enhanced fluorescent sensing platform … used thiazole orange as the fluorescent tag which detected the hemagglutinin protein of the H5N1 virus …. the sensor could be used in a clinical setting, where human serum would be use as the input sample with a detection limit of 3.5 ng/mL, in under 30 minutes”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the probe of Doria plus Li, as discussed above, and to use it to detect and treat a viral infection, as taught by Yadavalli. Doria teaches that probes attached to metal nanoparticles are particularly useful for detecting viral pathogens. Therefore, one of ordinary skill in the art would have been motivated to use the Doria plus Li probe to detect and treat viral infections in an efficient and high-throughput manner, and would have had an expectation of success as Doria teaches the probes can be used in a wide range of applications.

In view of the foregoing, claims 8 and 10-14 are prima facie obvious over Doria, as evidenced by Mo, in view of Li, and further in view of Yadavalli.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doria (Noble Metal Nanoparticles for Biosensing Applications, Sensors, 12, pp. 1657-1687, 2012), as Anal. Bioanal. Chem., 389: 493-497, 2007), and in view of Li (A new class of homogeneous nucleic acid probes based on specific displacement hybridization, Nucleic Acid Research, 30(2): 1-9, 2002) as applied to claim 1 above, and further in view of Yadavalli (Role of metal and metal oxide nanoparticles as diagnostic and therapeutic tools for highly prevalent viral infections, Nanomedicine: NBM, 13:219-220, January 2017) and Chen (CN103834747A, 2014, with English machine translation).

Regarding claim 4, which depends from claim 1, Doria does not teach … 
wherein the target-specific binding site of the anti-target nucleic acid molecule complementarily binds to a nucleic acid sequence encoding a hemagglutinin (HA) protein of an influenza virus.
However, Yadavalli teaches this limitation (p. 225, left col., para. 4 “detected the hemagglutinin protein of the H5N1 virus”).

Doria does not teach the stem region of the HA protein.
However, Chen teaches this limitation (para. 28, nucleotide sequence with 39 bp comprises the 24 bp of instant SEQ ID NO: 1, and an additional 12 bp on the 5’ end and 3 bp on the 3’ end; abstract: “detecting the pathogenicity of an … H1N1 virus”). The instant specification teaches that instant SEQ ID NO: 1 corresponds to the stem region of the HA molecule (p. 6, ll. 24-30).


wherein the anti-target nucleic acid molecule comprises a non-target site and a target-specific binding site (Fig. 3A, hairpin probe, anti-target nucleic acid molecule portion bound to metal nanoparticle, with a non-target site forming the attachment site with the nanoparticle, and a target-specific binding site toward the hairpin; the target-specific binding site is also shown binding to the target nucleic acid). 

Doria does not teach …
a target-specific binding site has a sequence of 2 to 24 nucleotides, the sequence being complementary to any one nucleic acid sequence selected from SEQ ID NO: 1.
	However, Chen suggests this limitation (para. 28, nucleotide sequence with 39 bp comprises the 24 bp of instant SEQ ID NO: 1, and an additional 12 bp on the 5’ end and 3 bp on the 3’ end; abstract: “detecting the pathogenicity of an … H1N1 virus”). While Chen does not teach a sequence that is complementary to instant SEQ ID NO: 1, or a sequence that is 2 to 24 nucleotides in length, Chen does identify a region of the HA nucleic acid that is slightly larger than and comprises instant SEQ ID NO: 1. In addition, probe design is well known in the art. Consequently, one of ordinary skill in the art would know to design a probe with a target-specific binding site that is complementary to instant SEQ ID NO: 1 in order to detect instant SEQ ID NO: 1, and would know how to customize the length of the probe in order to achieve the desired hybridization properties.

prima facie obvious to take the probe of Doria plus Li, as discussed above, and to modify it to detect the stem region of the HA molecule using a target-specific binding site that is 2 to 24 nucleotides in length, as suggested by Yadavalli and Chen. Doria teaches that probes attached to metal nanoparticles are particularly useful for detecting viral pathogens, but does not specifically teach detecting the stem region of the nucleic acid encoding the HA protein of influenza. Yadavalli teaches detecting HA and Chen specifically teaches a particular sequence of the stem region of the nucleic acid encoding HA. Therefore, one of ordinary skill in the art would have been motivated to modify the Doria plus Li probe to detect the influenza HA region specified by Yadavalli and Chen to create a highly specific probe for detecting influenza, and would have had an expectation of success, as Doria teaches the probe can be customized for the needs of the particular assay.

Regarding claim 9, which depends from claim 4, Doria does not teach …
wherein the virus comprises one or more selected from the group consisting of H1N1, H3N2, H5N1, and H9N2.
However, Yadavalli teaches this limitation (p. 225, left col., para. 3: “detection of H5N1 virus”; p. 225, right col., para. 2: “H3N2 virus … similar activity against … H1N1”; p. 225, right col., para. 3 “nanoparticles … were shown to inhibit H9N2”; p. 226, left col., para. 1: “nanoparticles … bound to DNA … targeted to the 3’ end of the non-encoding region of the viral (H3N2) DNA was able to efficiently inhibit virus reproduction…. follow-up studies showed a similar activity of the DNA tagged … nanoparticles against H5N1 and H1N1 viruses”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the probe of Doria plus Li, as discussed above, and to modify it to detect various strains of the influenza virus, as taught by Yadavalli and Chen. Doria teaches that probes attached to metal nanoparticles are particularly useful for detecting viral pathogens, but does not specifically teach detecting the influenza virus. Yadavalli and Chen teach detecting the influenza virus. Therefore, one of ordinary skill in the art would have been motivated to modify the Doria plus Li probe to detect the influenza virus, as taught by Yadavalli and Chen, to create a highly specific probe for detecting influenza, and would have had an expectation of success, as Doria teaches the probe can be customized for the needs of the particular assay.

In view of the foregoing, claims 4-5 and 9 are prima facie obvious over Doria, as evidenced by Mo, in view of Li, and further in view of Yadavalli and Chen.

Conclusion
Claims 1-2 and 4-14 are pending and are rejected. Claim 1 is objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637